Order entered October 24, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00600-CR

                  PHILLIP MICHAEL CARTER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-83865-2018

                                     ORDER

      The appellate record was due July 23, 2022. By postcard dated July 27,

2022, we notified official court reporter Janet L. Dugger that the reporter’s record

was overdue and directed her to file within thirty days either (1) the reporter’s

record, (2) written verification that no hearings were recorded, or (3) written

verification that appellant has not requested the reporter’s record. To date, the

reporter’s record has not been filed and we have had no communication from Ms.

Dugger regarding the record other than the filing of a short record involving a
hearing held on September 1, 2022. The record before the Court does not show

appellant has been determined to be indigent.

      We ORDER official court reporter Janet L. Dugger to file, by November

21, 2022, either (1) the reporter’s record; (2) written verification that no hearings

were recorded; (3) written verification that appellant has not requested the

reporter’s record; or (4) written verification that appellant has requested, but has

not paid for, or arranged to pay for, the reporter’s record.

      If Ms. Dugger fails to comply with this order, the Court may abate this case

to the trial court for a hearing on the status of the reporter’s record.

      We DIRECT the Clerk to send copies of this order to the Honorable John

Roach, Jr., Presiding Judge, 296th Judicial District Court; to Janet L. Dugger,

official court reporter, 296th Judicial District Court; and to counsel for all parties.

                                                 /s/   LANA MYERS
                                                       JUSTICE




                                           –2–